Citation Nr: 1451072	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  13-16 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for myelofibrosis.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial evaluation in excess of 50 percent prior to May 6, 2013, and an evaluation in excess of 70 percent from May 6, 2013, forward, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Rating Decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, dated in September 2011, January 2012, and January 2013.  

The Veteran was scheduled for a video teleconference hearing in November 2014.  However, as the Veteran withdrew his appeal in November 2014, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2014). 


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in his appeal, VA received written notification from the Veteran expressing his desire to withdraw all issues currently on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the issues of entitlement to service connection for myelofibrosis, hearing loss, and tinnitus, as well as entitlement to an increased evaluation for PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a) (2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  

In a written statement received in November 2014, the Veteran stated that he wished to withdraw all of the issues currently on appeal.  See Veteran's Statement in Support of Claim dated November 13, 2014.  The Veteran's written statement indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2014).  

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for myelofibrosis, hearing loss, and tinnitus, as well as entitlement to an increased evaluation for PTSD, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the appeal of these issues is dismissed.


ORDER

The appeal concerning the issues of entitlement to service connection for myelofibrosis, bilateral hearing loss, and tinnitus, as well as entitlement to an increased disability evaluation for PTSD, is dismissed.  



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


